Per Curiam.
Annie Ball brought an action against the Peterson-McNeill Company, a corporation, for trespass upon lands. The defendant pleaded not guilty, thereby putting in issue “the trespass alleged,” which is, that the defendant on July ist, 1910, and divers other days and times between said. date" and the commencement of the suit, June 3rd, 1912, broke and entered certain described lands of the plaintiff and cut therefrom larg'e quantities of pine timber. The court directed a verdict for the defendant on which judgment was rendered for the defendant, and plaintiff took writ of error.
A discussion of the technical differences, if any in law really exist as to the materiality of allegations and proofs of time in actions for a single trespass and for a continuing trespass, is not necessary in the disposition of this writ of error.
It cannot be said there is no evidence tending to prove the issue as to the commission of a trespass substantially as alleged, and the cause should have been submitted to the jury.
Judgment reversed.
Browne, C. J., and Taylor, Shackleford, Whitfield and Ellis, JJi, concur.